Citation Nr: 0319764	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for glaucoma.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for glaucoma by rating action dated in 
July 1994.  He failed to appeal this determination.

2.  Evidence submitted since the July 1994 RO decision 
denying entitlement to service connection for glaucoma is not 
duplicative of evidence previously on file and, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The unappealed July 1994 RO decision denying service 
connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

2.  Subsequent to the decision of July 1994 that denied 
entitlement to service connection for glaucoma, new and 
material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

In July 1994, the RO denied entitlement to service connection 
for glaucoma.  At that time, the evidence showed that 
although the veteran was being treated for ocular 
hypertension, there was no diagnosis of glaucoma.  In the 
absence of systemic pathology, ocular hypertension, along 
with myopia, astigmatism, and presbyopia, was not deemed to 
be a disability for which service connection could be 
awarded.  Accordingly, absent medical evidence of a current 
disability for which service connection could be awarded, the 
veteran's claim of entitlement to service connection for 
glaucoma was denied.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

A VA outpatient treatment record dated in July 2000 shows 
that the veteran was assessed to have primary open angle 
glaucoma (POAG).  This medical record is new in that it was 
not previously of record, and is significant as it provides a 
current diagnosis of glaucoma.  This evidence was not before 
VA in July 1994 and is probative for the reasons and bases of 
denial.  For this reason, the Board finds that the evidence 
added to the record since July 1994 is so significant that it 
must be considered in order to fairly decide the claim.




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an eye 
disorder, to include glaucoma, having been submitted, the 
claim is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.  
The veteran must be afforded a VA examination to determine 
the etiology of any current eye disorder, to include 
glaucoma, as well as to any obtain additional relevant 
records, as set forth below.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Request the veteran to identify all 
VA and non-VA healthcare providers that 
have treated him for an eye disorder, to 
include glaucoma, since his separation 
from service.  Make arrangements to 
obtain all identified treatment records 
that have yet to be associated with the 
claims file.  All evidence obtained 
should be incorporated into the claims 
file.  

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
appropriate VA ophthalmologic examination.  
The claims file and a separate copy of this 
Remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction of the examination.  The examiner 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.  

The examiner is asked to provide an opinion 
as to the diagnosis, date of onset, and 
etiology of any currently diagnosed eye 
disorder.  

The examiner should state whether or not the 
veteran currently has glaucoma.  If present, 
is ocular hypertension considered to be a 
manifestation of a disease or disability?

The examiner should also state whether it is 
at least as likely as not that any currently 
diagnosed eye disorder, to include glaucoma, 
had its onset during active service or is 
related to any in-service disease or injury.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If any report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure 
that no other notification or development 
action, in addition to those directed above, 
is required by the VCAA.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the March 2002 SOC.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

